1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                            EASTERN DISTRICT OF CALIFORNIA

10
11   Orlando Garcia,                             Case No. 2:21-cv-00020-MCE-AC

12                   Plaintiff,
                                                  ORDER STAYING FURTHER
13            v.                                  PROCEEDINGS AND DEADLINES

14   Kingnod LP, a California Limited
     Partnership; Easun Inc., a California       Action Filed: Jan. 5, 2021
15   Corporation;
                                                 Trial Date: TBD
16                   Defendants.                 Final Pretrial Conference: TBD

17
18
19
20
21
22
23
24
25
26
27
28


     69062676v.1
1             Pursuant to the Parties’ Stipulation for an Order Staying Further Proceedings and
2    Deadlines, and good cause appearing, the Court ORDERS:
3    1.       All dates, deadlines, and further activity in this case are stayed pending decisions
4    by the Ninth Circuit in Love v. Marriott Hotel Services, Inc., No. 21-154, Arroyo v.
5    JWMFE Anaheim, LLC, No. 21-55237, and Garcia v. Gateway Hotel L.P., No 21-55227
6    (collectively, “Appeals”).
7    2.       Not later than sixty (60) days following the date this order is electronically filed,
8    and every sixty (60) days thereafter, the Parties shall submit a joint status report
9    informing the Court as to the status of the appeals.
10            IT IS SO ORDERED.
11
12   Dated: May 4, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     69062676v.1
